           Case 1:18-cv-00158-CKK Document 29 Filed 05/01/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
PUBLIC EMPLOYEES FOR           )
ENVIRONMENTAL                 )
RESPONSIBILITY                )
                               )
                  Plaintiff,   )
                               )
v.                             )  Civil Action No. 18-0158 (CKK)
                               )
U.S. DEPARTMENT OF            )
HOMELAND SECURITY              )
                               )
               Defendant.     )
_____________________________ )

              NOTICE OF FILING OF TABLE OF AUTHORITIES
 IN SUPPORT OF DEFENDANT’S MEMORANDUM OF POINTS AND AUTHORITIES
  IN OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT
  AND IN REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR
                        SUMMARY JUDGEMENT

       Defendant hereby files a Table of Authorities in support of Defendant’s Memorandum of

Points and Authorities in Opposition to Plaintiff’s Cross-Motion for Summary Judgment and in

Reply to Plaintiff’s Opposition to Defendant’s Motion for Summary Judgement (Docket No. 28)

filed on April 30, 2019.

                                                  Respectfully submitted,

                                                  /s/ Marina Utgoff Braswell
                                                  MARINA UTGOFF BRASWELL
                                                  D.C. Bar # 416587
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  555 4th Street, N.W. – Civil Div.
                                                  Washington, D.C. 20530
                                                  (202) 252-2561
                                                  Marina.Braswell@usdoj.gov
